Citation Nr: 0418224	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  04-04 577	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals February 2001 decision that denied 
entitlement to nonservice-connected burial benefits.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to May 
1946, with more than two years of prior service.  He died in 
January 1999.  The moving party is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on the moving party's motion to revise a February 
2001 decision of the Board which denied the moving party's 
claim for entitlement to burial benefits.


FINDING OF FACT

A motion setting forth clearly and specifically alleged error 
or errors of fact or law in the Board's decision of February 
2001 has not been submitted.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a), (b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  In Livesay v. Principi, 15 Vet. App. 165, 179 (2001), 
however, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA does not apply to CUE 
cases.  

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a) (West 2002).  Motions for review of prior 
Board decisions on the grounds of CUE are adjudicated 
pursuant to the Board's Rules of Practice at 38 C.F.R. 
§§ 20.1400-1411 (2003).  

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department of 
Veterans Affairs file number; and the date of the Board of 
Veterans' Appeals (Board) decision to which the motion 
relates.  If the applicable decision involved more than one 
issue on appeal, the motion must identify the specific issue, 
or issues, to which the motion pertains.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (2003).

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(b) (2003).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

VA regulations set out what constitutes CUE in a prior Board 
decision and what does not.  Generally, CUE is a very 
specific and rare kind of error, the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a). 

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made; however, a special rule exists for prior Board 
decisions issued on or after July 21, 1992, which provides 
that the record existing when those decisions were made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

VA regulations include examples of situations that are not to 
be considered CUE:  (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

Once there is a final decision on a motion relating to a 
prior Board decision on an issue, that prior Board decision 
on that issue is no longer subject to revision on the grounds 
of clear and unmistakable error.  Subsequent motions relating 
to that prior Board decision on that issue shall be dismissed 
with prejudice.  38 C.F.R. § 20.1409(c) (2003).

In her motion to revise the decision of February 2001 based 
on CUE, the moving party stated the following:

I am requesting the burial claim that was 
filed upon the death of my husband, the 
veteran, be reopened based on a "CLEAR 
AND UNMISTAKABLE ERROR".  The reason for 
the denial given by the Board of Veterans 
Appeals, was not in accordance with the 
law that it was applied for, which was 38 
CFR, par 3.954, which is protected burial 
benefits and has not been removed by any 
law changing veterans benefits or 
eligibility for benefits.

The Board, in the February 2001 decision, noted that the 
appellant contended that she was entitled to burial allowance 
under 38 C.F.R. § 3.954 based on the veteran's World War II 
service and that this regulation provided that when any 
person who had a status under any law in effect on December 
31, 1957, which afforded entitlement to burial benefits dies, 
the burial allowance will be paid, if otherwise in order, 
even though such status does not meet the service 
requirements of 38 U.S.C. Ch. 23.

The Board also pointed out that the Omnibus Budget 
Reconciliation Act of 1981 changed the law and specifically 
provided that for deaths occurring after September 30, 1981, 
eligibility for burial allowance was restricted and VA 
regulations no longer provided for burial benefits based 
solely on wartime service.  Since the veteran died in January 
1991, burial benefits could not be paid solely on the basis 
that the veteran had been a veteran of a war. 

The Board finds that at the time of its February 2001 
decision denying entitlement to burial benefits, the 
generally accepted interpretation of the revisions to the 
burial benefits entitlements as amended by the Omnibus Budge 
Reconciliations Act of 1981 was that the amended law was 
effective with respect to veterans who died after September 
30, 1981.  Since the veteran in this case died in January 
1999, there was no entitlement to burial benefits solely on 
the basis that the veteran had been a veteran of a war.

The Board notes that subsequent to its February 2001 
decision, VA General Counsel was presented with the question, 
"What is the scope of the protection provided by 38 U.S.C. 
§ 2305 in claims for burial benefits under 38 U.S.C. chapter 
23?"  The General Counsel responded by issuing VAOPGCPREC 9-
2003 dated December 23, 2003, in which General Counsel 
stated:  

The Omnibus Budget Reconciliation Act of 
1981, Pub. L. No. 97-35, § 2001, 95 Stat. 
357, 781, amended what is now 38 U.S.C. 
§ 2302(a) to eliminate for purposes of 
deaths occurring after September 30, 
1981, eligibility for burial benefits 
under that provision based on wartime 
service.

VA General Counsel further pointed out the following:

The history of section 2001 of the 
Omnibus Budget Reconciliation Act of 1981 
indicates that Congress was concerned 
about the growing cost of nonservice-
connected burial benefits and 
particularly about the increased cost 
expected to result from the increasing 
death rate among World War II veterans.  
S. Rep. No. 97-139, at 1019 (1981), 
reprinted in 1981 U.S.C.C.A.N. 396, 999.  
Certainly, Congress' objective of 
reducing these increasing costs could not 
have been realized if section 2305 
exempted World War II veterans from the 
amended eligibility criteria.  Further, 
congressional discussion of the 
substantial cost savings from the amended 
criteria, as estimated by the 
Congressional Budget Office, contained no 
suggestion that any large classes of 
veterans would be exempted from the new 
eligibility criteria by operation of the 
section 2305 saving provision.  S. Rep. 
No. 97-139, at 1022-23, reprinted in 1981 
U.S.C.C.A.N. at 1002-04; see also H.R. 
Conf. Rep. No. 97-208, at 944, reprinted 
in 1981 U.S.C.C.A.N. 1010, 1306.  Thus, 
the legislative history of the Omnibus 
Budget Reconciliation Act of 1981 
supports the view that veterans with 
wartime service prior to January 1, 1958, 
were not exempted by section 2305 from 
operation of the amendments to the 
eligibility criteria for nonservice-
connected burial benefits made by the 
Omnibus Budget Reconciliation Act of 
1981. 

VAOPGCPREC 9-03 (December 23, 2003).

As noted above, non-specific allegations of failure to follow 
regulations or any other general, non-specific allegations of 
error, are insufficient to satisfy the requirement for a 
valid CUE motion.  Motions which fail to comply with such 
requirements shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2003).  The Board finds 
that motion for CUE in the February 2001 Board decision which 
denied entitlement to nonservice-connected burial benefits 
did not clearly and specifically set forth error or errors of 
fact or law in the Board decision.  That motion simply 
asserted that the Board failed to consider the provisions of 
38 C.F.R. § 3.954.  Inasmuch as the February 2001 decision 
set forth the provisions of this regulation and discussed it 
in detail, the and there is no specific error as to the 
Board's application of this regulation to the facts in this 
case, the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.


                       
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2003) is not a final decision of the Board.  38 
C.F.R. § 20.1409(b) (2003).  This dismissal removes your 
motion from the Board's docket, but you may refile the motion 
at a later date if you wish.

